            Case 1:19-cr-00365-APM Document 10 Filed 10/30/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUⅣ IBIA

UNITED STATES OF AⅣ IERICA                  : CRIⅣ IINAL NO。

       V。

                                                  VIOLAT10N:
CHRISTOPHER YOUNG,
       Defendant                                  18 UoSoC。 §2251(a)
                                                  (PrOductiOn of Child Pornography)

                                                  22 DoCo Code§ §3008,3020(a)(1)
                                                  (First Degree Child Sexual Abuse with
                                                  Aggravating Circumstances)


                                      INFORⅣIAT10N

       The United States Attorney charges that:

                                        COUNT ONE

       On or about June 24      - 25, 2019, in      the District   of   Columbia, the defendant,

CHRISTOPHER YOUNG, did knowingly and intentionally employ, use, persuade, induce,

entice, and coerce a 1O-year-old minor child, to engage in sexually explicit conduct for the

purpose of producing any visual depiction of such conduct, knowing and having reason to

know that such visual depiction would be transported using any means and facility of

interstate and foreign commerce or knowing and having reason to know that such visual

depiction would be transported in and affecting interstate and foreign commerce; and which

visual depiction was produced usingmaterials that had been mailed, shipped, and transported

in and affecting interstate and foreign commerce by any means; and the visual depiction was




                                              1
          Case 1:19-cr-00365-APM Document 10 Filed 10/30/19 Page 2 of 2




transported using any means and facility of interstate and foreign commerce, or the visual

depiction was transported in and affecting interstate and foreigncommerce.

          (Production of Child Pornography, in violation of Title 18, United States Code,
         Section 2251(a))
                                         COUNT TWO

         Between on or about Jtne 24 and June 25, 2019, within the District of Columbia, the

defendant, CHRISTOPHER YOUNG, being more than four years older than O.W., a female

child under 16 years of age, that is, ten years of age, engaged in a sexual act with that child and

caused that child to engage in a sexual act, that is, contact between O.W.'s mouth and defendant's

penis.

         (First Degree Child Sexual Abuse (with Aggravating Circumstances)), in violation of
         22D.C. Code, Sections 3008,3020(a)(l) (2001 ed.)).


                                     JESS



                                                 LYNIN HERTZFELD
                                     Assistant United States Attorney, DC Bar No. 494059
                                     U.S. Attorney's Office
                                     555 4th Street, N.W., Room 4832
                                     Washington, D.C. 20530
                                     202-252-7808
                                     Andrea. Hertzfeld@usdoj gov.
